Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-10 are pending and the subject of this FINAL office action.  

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fantasia et al., A highly specific q-RT-PCR assay to address the relevance of the JAK2WT and JAK2V617F expression levels and control genes in Ph-negative myeloproliferative neoplasms, Ann Hematol. 2014 Apr;93(4):609-16. doi: 10.1007/s00277-013-1920-0. Epub 2013 Oct 31, in view of White et al., A certified plasmid reference material for the standardisation of BCR-ABL1 mRNA quantification by real-time quantitative PCR, Leukemia. 2015 Feb;29(2):369-76. doi: 10.1038/leu.2014.217. Epub 2014 Jul 18 and Beillard et al., Evaluation of candidate control genes for diagnosis and residual disease detection in leukemic patients using 'real-time' quantitative reverse-transcriptase polymerase chain reaction (RQ-PCR) - a Europe against cancer program, Leukemia. 2003 Dec;17(12):2474-86. doi: 10.1038/sj.leu.2403136.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar vector design of White to the two-vector allele-burden system of Fantasia in order to detect allele burden in leukemia patients using internationally-accepted internal standards which are stable, and allow precise and consistent results with a reasonable expectation of success.
As to claim 1, Fantasia teaches to detect mutant allele burden (Abstract) by providing a first plasmid that includes an internal control sequence derived from the target gene (“For each sample, the ABL1, B2M, and GUSB copy numbers were determined by using standard endogenous plasmid controls (FusionQaunt® Standards Ipsogen, Qiagen), according to the manufacturer’s instructions and in accordance with the Europe Against Cancer (EAC) network [Beillard et al.]” and “To obtain reference curves, standard plasmids were manufactured to contain JAK2WT or JAK2V617F cDNA sequences”; pg. 611, col. 1 and pg. 610, col. 2); providing a second plasmid that includes the internal control sequence (id.); subjecting genomic DNA of the subject to a first quantitative polymerase chain reaction using a reaction mixture containing a mutant allele-specific primer pair and a first detectable probe for detecting the mutant allele sequence, and an internal control sequence-specific primer pair and a second detectable probe for detecting the internal control sequence, so as to measure a mutant allele expression level of the target gene (allele-specific qPCR; pg. 610, col. 2 – pg. 611, col. 1); subjecting standard diluents of the first plasmid formed from serial dilution id.).
As to claim 2, the length of the WT and mutant sequences are “substantially identical” (id.).
As to claims 6-10, Fantasia teaches Jak2 V617F (id.).
Fantasia not explicitly teach plasmid vectors with both internal standard/control sequence and target sequence (e.g. WT or mutant sequence), herein referred to as “multitarget plasmid.”  However, Fantasia states “To obtain reference curves, standard plasmids were manufactured to contain JAK2WT or JAK2V617F cDNA sequences,” then states “For each sample, the ABL1, B2M, and GUSB copy numbers were determined by using standard endogenous plasmid controls (FusionQaunt® Standards Ipsogen, Qiagen), according to the manufacturer’s instructions and in accordance with the Europe Against Cancer (EAC) network [Beillard et al.].”  Beillard teaches separate plasmid/vectors for internal controls (Fig. 1, for example).  Yet, Beillard also demonstrates that the control sequences ABL1, B2M, and GUSB were standard control sequences regularly used in PCR-based allele burden detection in leukemia with Jak2 V617F to provide standard curves.
  To this end, another similar allele-burden test for leukemia was BCR-ABL1, which was a known substitute for Jak2 V617F.  White teaches vectors for PCR-based allele-burden test using multitarget plasmids with both mutant target BCR-ABL and control sequences ABL1, GUSB and BCR for standard curves in accordance with Beillard (Abstract and Fig. 1).  This multitarget plasmid offers inter-unit heterogeneity and stability and “distributed worldwide by the Institute for Reference Materials and Measurements (Belgium) and its authorised distributors” (Abstract).  “The aim of this study was to develop an internationally accepted plasmid certified reference material (CRM) that includes BCR–ABL1 and the three most commonly used CGs (ABL1, BCR and GUSB) to help calibrate all measurements of residual disease in CML, and in particular, levels of deep MR” (pg. 370, cols. 1-2). A skilled artisan would have been motivated to substitute standard, familiar Jak2 V617F for BCR-ABL1 in the multitarget plasmid of White according to the teachings of Fantasia, which was a known allele-burden marker just like BCR-ABL1.  Alternatively, a skilled artisan would have been motivated to apply the familiar multitarget plasmid principle of White to the detection of allele burden using Jak2 as in Fantasia.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute Jak2 V617F for BCR-ABL1 in the multitarget plasmid of White according to the teachings of Fantasia to utilize internationally-accepted standards with inter-unit heterogeneity and stability with a reasonable expectation of success.

Claims 3-5 is rejected under 35 U.S.C. § 103 as being unpatentable over Fantasia, White and Beillard, in further view of Zapparoli et al., Quantitative threefold allele-specific PCR (QuanTAS-PCR) for highly sensitive JAK2V617F mutant allele detection, BMC Cancer 13, 206 (2013). https://doi.org/10.1186/1471-2407-13-206.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar blocking oligos for allele-specific detection to prevent unwanted amplification with a reasonable expectation of success.
As to claim 1, Fantasia, White and Beillard teach the elements claims 1 as explained above.
Fantasia, White and Beillard do not explicitly teach blocking oligonucleotide such as dideoxy block at 3’-end.
  However, Zapparolli demonstrates that dideoxy 3’ blocking oligos in allele-specific detetcion of jak2 V617F for allele-burden was standard procedure.  Specifically, Zapparolli teaches “a 3′dideoxy blocker to suppress false-positive amplification from the wild-type template” in Jak2 V617F allele-burden detection (Abstract and pgs. 4, 9, 10 & 11).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar dideoxy 3’ blocking oligos to the jak2 V617F allele-burden detection of Fantasia, White and Beillard to prevent unwanted amplification with a reasonable expectation of success.
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply filed 09/14/2021 because 
“a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See [Winner Int'l Royalty Corp. v.  Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000)] (‘The fact  that the motivating benefit comes at the 

See Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006).  Here, Fantasia teaches that “the quantification of the JAK2V617F transcripts may provide some advantages over the DNA allele burden determination” (Abstract).  However, as Fantasia acknowledges, “the detection and quantification of the JAK2WT and JAK2V617F alleles are usually assessed using genomic DNA” (pg. 610, col. 1, emphasis added).  To this end, Fantasia explains the following benefits of using DNA: “the analysis of DNA is in principle technically simpler than that of RNA” (pg. 614, col. 2); “the European Leukemia Net/MPN&MPNr-EuroNet group . . . selected the most sensitive and performing of nine DNA-based quantitative PCR assays as the optimal quantitative-polymerase chain reaction method for routine diagnosis and tracking of minimal residual disease in JAK2V617F-associated myeloproliferative neoplasms” (pg. 614, col. 2); and “Unlike reports measuring DNA levels, we did not detect higher JAK2V617F mRNA expression levels in samples from ET patients with respect to PV” (pg. 614, col. 1).  Furthermore, one disadvantage of using RNA is “q-RT-PCR requires a parallel amplification of a housekeeping gene (HKG) as control gene (CG) to correct variations in RNA quality and quantity and to calculate the sensitivity of each measurement” (pg. 610, col. 1).  Figure 2 demonstrates that the error bars for RNA were so large that, aside from ET, the difference between DNA and RNA were effectively diminished.  In fact, “[a]s shown in Fig. 2, with respect to DNA, ratios were significantly higher when assessed at the RNA level both in PV (p =0.005) and ET (p =0.001) samples and not statistically significant in PMFs (three cases)” (pg. 611, col. 2).  when considered as a whole, does not in fact teach away from using DNA.
	As to White and Beillard, Applicants should take note that their claims do not require any specific internal control sequences, thus encompassing any such sequences of any length and sequence.  Furthermore, all that claim 1 states is “an internal control sequence derived from the target gene.”  This broadly encompasses any sequence of any length of any derivation.  The sequence ATGC is “derived from” the target sequence.  In other words, the sequences cited in the prior art meet this limitation.
	As previously explained 
Fantasia not explicitly teach plasmid vectors with both internal standard/control sequence and target sequence (e.g. WT or mutant sequence), herein referred to as “multitarget plasmid.”  However, Fantasia states “To obtain reference curves, standard plasmids were manufactured to contain JAK2WT or JAK2V617F cDNA sequences,” then states “For each sample, the ABL1, B2M, and GUSB copy numbers were determined by using standard endogenous plasmid controls (FusionQaunt® Standards Ipsogen, Qiagen), according to the manufacturer’s instructions and in accordance with the Europe Against Cancer (EAC) network [Beillard et al.].”  Beillard teaches separate plasmid/vectors for internal controls (Fig. 1, for example).  Yet, Beillard also demonstrates that the control sequences ABL1, B2M, and GUSB were standard control sequences regularly used in PCR-based allele burden detection in leukemia with Jak2 V617F to provide standard curves.
  To this end, another similar allele-burden test for leukemia was BCR-ABL1, which was a known substitute for Jak2 V617F.  White teaches both mutant target BCR-ABL and control sequences ABL1, GUSB and BCR for standard curves in accordance with Beillard (Abstract and Fig. 1).  This multitarget plasmid offers inter-unit heterogeneity and stability and “distributed worldwide by the Institute for Reference Materials and Measurements (Belgium) and its authorised distributors” (Abstract).  “The aim of this study was to develop an internationally accepted plasmid certified reference material (CRM) that includes BCR–ABL1 and the three most commonly used CGs (ABL1, BCR and GUSB) to help calibrate all measurements of residual disease in CML, and in particular, levels of deep MR” (pg. 370, cols. 1-2). A skilled artisan would have been motivated to substitute standard, familiar Jak2 V617F for BCR-ABL1 in the multitarget plasmid of White according to the teachings of Fantasia, which was a known allele-burden marker just like BCR-ABL1.  Alternatively, a skilled artisan would have been motivated to apply the familiar multitarget plasmid principle of White to the detection of allele burden using Jak2 as in Fantasia

(Non-Final, pgs. 4-5).  In fact, White teaches multitarget plasmids (first plasmid) with both BCR-ABL1 (mutant allele) and ABL1 (internal control sequence derive from the target gene): “The rectangles show the location of the PCR targets BCR–ABL1 and ABL1 (the ABL1 [control gene] is within the BCR–ABL1 fragment) used quantify the copy number concentration of the plasmid” (Fig. 1, amphasis added).  Figure 1 shows:

    PNG
    media_image1.png
    517
    470
    media_image1.png
    Greyscale


Determination of the number of BCR–ABL1 and CG transcripts are typically performed by using a plasmid calibrator, however different calibrators (developed in house or commercially available) are in use worldwide and until now no common reference material exists to which they could be aligned. The aim of this study was to develop an internationally accepted plasmid certified reference material (CRM) that includes BCR–ABL1 and the three most commonly used CGs (ABL1, BCR and GUSB) to help calibrate all measurements of residual disease in CML, and in particular, levels of deep MR.
[ . . . ]
. . . The plasmid contains three inserts, which are all present as a single copy: one DNA fragment specific for the BCR–ABL1 e14a2 transcript, one DNA fragment specific for the GUSB transcript and one DNA fragment specific for the BCR transcript (Supplementary Table 2). The insert from the BCR–ABL1 e14a2 transcript also contains a large fragment from the native ABL1 transcript. As a consequence, the copy number ratios BCR–ABL1/ABL1, BCR–ABL1/GUSB and BCR–ABL1/BCR of the plasmid are 1/1.

(pg. 370, col. 1; pg. 373, cols. 1-2).  In other words, multitarget plasmids allow calibrate all measurements of residual disease in CML, and in particular, levels of deep MR and copy number ratios BCR–ABL1/ABL1, BCR–ABL1/GUSB and BCR–ABL1/BCR of the plasmid are 1/1.  Although White uses RNA/cDNA, the other known option was DNA as explained in Fantasia.  A skilled artisan would have easily adapted this miltitarget plasmid principle to DNA to allow standard, consistent and accurate plasmid component copy numbers with success.  
	Although Fantasia states that “although ABL1 is one of the most commonly used HKG in hematologic neoplasms [22], at least in Ph− MPNs, it should not be chosen for gene expression analysis” (pg. 614, col. 2).  However, Beillard teaches that “only ABL gene transcript expression did not differ significantly between normal and leukemic samples at diagnosis,” thus concluding that “[w]e therefore propose to use the ABL gene as CG for RQ-PCRbased diagnosis and MRD detection in leukemic patients” as a whole does not clearly and unequivocally teach away from ABL1 as a control sequence.
	Thus, the claims remain rejected because the prior art as a whole demonstrates that a skilled artisan would have been familiar with DNA-based detection of allele burden using the claimed multitarget plasmids.  
	It is also noted that none of the claims require any specific internal control sequence derived from the target gene, thus encompassing any sequence of any length and sequence.  In fact, the specification only discloses a single example: “recombinant plasmids JAK2 WT Ctrl yT&A and JAK2_V617F_Ctrl yT&A, in which AmpR represents an ampicillin resistance gene, JAK2 Ref. represents partial JAK2 exon 21 as an internal control, JAK2 WT/V617F represents wild-type or mutant JAK2 exon 14, and JAK2 c.1849 G>T represents JAK2 V617F mutation position” (pg. 5).  The specification fails to disclose these actual sequences (e.g. what is the sequence of “JAK2 Ref. represents partial JAK2 exon 21”?).  No other mutant alleles are ever used, much less any other “internal control sequence derived from the target gene.”  The specification merely concludes that “[e]xamples of the target gene may include, but are not limited to, JAK2, K-Ras, B-Raf, and EGFR” (pg. 16).  Thus, the claimed sequences are broad.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AARON A PRIEST/Primary Examiner, Art Unit 1637